Citation Nr: 0515703	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  03-20 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased (compensable) rating for left 
shoulder disability.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for low 
back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from February 1976 to March 
1996.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In pertinent part, the RO denied an 
increased (compensable) rating for left shoulder disability, 
and declined to reopen a claim for service connection for a 
low back condition.  In January 2005, the veteran appeared 
and testified at the RO before M. Kane, who is the Acting 
Veterans Law Judge designated by the Chairman of the Board to 
conduct that hearing and to render a final determination in 
this case.  38 U.S.C.A. §§ 7101(c), 7102 (West 2002).

As addressed in the decision below, the appeal to reopen the 
claim for service connection for a lumbar spine disability is 
granted.  The claims for service connection for lumbar spine 
disability and an increased rating for left shoulder 
disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  An unappealed August 1996 RO decision denied a claim for 
service connection for a "back condition" on the basis that 
the evidence did not show evidence of chronic or residual 
disability related to an in-service event.

2.  Additional evidence submitted since the RO's August 1996 
decision is new and material as it includes competent 
evidence of a chronic lumbar spine disability, lay evidence 
of in-service injury with continuity of symptomatology, and 
competent opinion that the current disability is related to a 
previous injury.


CONCLUSIONS OF LAW

1.  The RO's August 1996 decision denying service connection 
for low back condition is final.  38 U.S.C.A. § 7105(b)(1), 
(c) (West 1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) 
(1996).

2.  The evidence added to the record subsequent to the RO's 
August 1996 rating decision is new and material; the claim is 
reopened.  38 U.S.C.A. §§ 1110, 1131, 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to establish service connection for a 
disability of the lower back.  The Board has an obligation to 
make an independent determination of its jurisdiction 
regardless of findings or actions by the RO.  Rowell v. 
Principi, 4 Vet. App. 9, 15 (1993); Barnett v. Brown, 8 Vet. 
App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  An RO 
decision dated August 1996 denied a claim for service 
connection for a "back condition" on the basis that the 
evidence did not show evidence of chronic or residual 
disability related to an in-service event.  The RO notified 
the veteran of this decision by letter dated August 29, 1996, 
but the veteran did not file a timely appeal.  See 
38 U.S.C.A. § 7105(b)(1) (West 1991); 38 C.F.R. § 20.302(a) 
(1996) (a Notice of Disagreement (NOD) shall be filed with 
the agency of original jurisdiction within 1-year from the 
date that the agency mails notice of the determination).  An 
unappealed determination of the agency of original 
jurisdiction is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) (2004).

The veteran filed a claim to reopen on October 18, 2002, and 
this appeal ensues from the RO's December 2002 rating 
decision denying the benefits being sought.  As a general 
rule, once a claim has been disallowed, that claim shall not 
thereafter be reopened and allowed based solely upon the same 
factual basis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).  However, if the claimant can thereafter 
present new and material evidence, then the claim shall be 
reopened and the former disposition of the claim shall be 
reviewed.  38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  38 C.F.R. § 3.156(a) (2004); see 
also 66 Fed. Reg. 45620 (August 29, 2001).  Material evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  Id.  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  
Evidence is presumed credible for the purposes of reopening 
unless it is inherently false or untrue.  Duran v. Brown, 7 
Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The evidence relied upon in reopening the 
claim must be both new and material.  Smith v. West, 12 Vet. 
App. 312 (1999).

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime and peacetime military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Specified diseases 
listed as chronic in nature may be presumed to have been 
incurred in service, if the evidence shows that such disease 
became manifest to a degree of 10 percent or more within one 
year from separation from active service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307(a), 
3.309(a) (2004).

In order to qualify for entitlement to compensation under 
38 U.S.C.A. §§1110 and 1131, a claimant must prove the 
existence of (1) a disability and (2) that such disability 
has resulted from a disease or injury that occurred in the 
line of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356, 
1360-61 (Fed. Cir. 2001).  A valid claim is not deemed to 
have been submitted where there is no competent evidence of a 
current disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

The veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
its evaluation, the Board shall consider all information and 
lay and medical evidence of record.  38 U.S.C. § 5107(b) 
(West 2002).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Board shall give the 
benefit of the doubt to the claimant.  Id.

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows:

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person.

Evidence before the RO in August 1996 consisted solely of 
service medical records from February 1976 to March 1996.  
These records included a history of lifting injury to the 
back in August 1976 initially assessed as low back pain 
probably due to strain.  He was treated for an acute lumbar 
sacral strain in May 1977 after lifting a generator.  In 
April 1978, he was treated for a low back strain at which 
time he reported a history of "chronic LBP due to spasms x 
11/2 years."  In March 1991, he was treated for a lower back 
muscle strain after swinging a golf club.  In December 1992, 
he was treated for an acute deep bruise to the sacrum area.  
He denied a history of "[r]ecurrent back pain" on his 
November 1995 retirement examination, and a "NORMAL" 
clinical evaluation of the "SPINE, OTHER MUSCULOSKELETAL" 
was provided.

Evidence of record since the RO's 1996 decision includes 
medical diagnosis of a current, chronic disability of the 
lumbosacral spine.  His assessments have included sciatica 
likely S1 radiculopathy with mild component of back spasm, 
low back pain, L piriformis spasm, lumbar paraspinal muscle 
spasm, lumbar disc syndrome, and traumatic spondylosis.  An 
x-ray examination in November 2001 was interpreted as suspect 
for low-grade osteoarthritis of the apophyseal joint between 
L5-S1 bilaterally.  There is a reported history of a motor 
vehicle accident in approximately 1999.  A narrative report 
from chiropractor Gernia Fraser opines that the veteran's 
current disability was "directly caused by a previous 
injury" without specifying a particular injury as the cause.  
The veteran has also testified to in-service back injury with 
continuity of lumbar spine pain since his discharge from 
service.

The Board finds that the evidence submitted of record since 
the RO's August 1996 decision is both new and material.  The 
evidence includes diagnoses of a current, chronic disability 
of the lumbar spine, lay report of in-service injury with 
continuity of symptomatology since service, and a 
chiropractic opinion that the veteran's current disability is 
attributable to a prior injury.  This evidence cures the 
previous evidentiary defect, or unestablished fact, at the 
time of the RO's August 1996 decision.  It also raises a 
reasonable possibility of substantiating the claim when 
viewed in the context of the entire record.  38 C.F.R. 
§ 3.156(a) (2004).  The claim, therefore, is reopened for 
review on the merits.


ORDER

The claim for service connection for lumbar spine disability 
is reopened.  To this extent only, the appeal is granted.


REMAND

As indicated above, the Board has reopened the claim for 
service connection for lumbar spine disability for review on 
the merits.  The veteran recently testified to the existence 
of relevant clinic records from Lawrence Joel Army Hospital 
at Fort McPherson, Georgia since approximately 2000.  During 
the same approximate time period, he also referred to having 
a worker compensation claim filed with the U.S. Postal 
Service for a back injury following a motor vehicle accident.  
The Board is of the opinion that these records, as well as 
current VA clinic records and complete treatment records from 
Ramesh G. Reddy, M.D., and chiropractor Genia Fraser, should 
be obtained prior to any further adjudication of the claim.  

Additionally, the Board finds that medical opinion is 
necessary in order to decide the issue of whether any 
currently diagnosed disability of the lumbar spine had its 
onset in service, or alternatively, is related to event(s) in 
service.  38 U.S.C.A. § 5103A(d) (West 2002).  On remand, the 
RO should also obtain a more current examination of the left 
shoulder disability based upon review of the claims folder.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  The RO should take the appropriate steps to 
obtain the following information and evidence:
	a) complete clinic records from the Decatur, 
VA Medical Center (VAMC) since November 2002;
	b) complete clinic records from Fort McPherson 
(including Lawrence Joel Army Hospital) since 
approximately 2000;
	c) complete clinic records from Ramesh G. 
Reddy, M.D., 
	d) complete clinic records from chiropractor 
Genia Fraser; 
	e) complete clinic records from Eisenhower 
Medical Center, Fort Gordon, Georgia; and
	e) all medical and legal documents pertaining 
to the veteran's worker compensation claim filed 
with the U.S. Postal Service in approximately 
1999-2000.

2.  Following the receipt of any additional 
records, the veteran should be afforded VA 
examination for the purpose of determining the 
nature and etiology of any currently manifested 
lumbar spine disability.  The claims folder and a 
copy of this remand must be made available to the 
examiner prior to the examination for review.  
Following examination, review of the claims 
folder and obtaining relevant history from the 
veteran, the examiner should be requested to 
express opinions on the following questions: 
		(a) What is the diagnosis, or diagnoses, if 
any, of any current lumbar spine disability; and 
		(b) Whether it is more likely than not (i.e., 
probability greater than 50 percent), at least as 
likely as not (i.e., probability of 50 percent), 
or less likely than not (i.e., probability less 
than 50 percent) that any currently manifested 
disability of the lumbar spine (1) existed during 
active service, or (2) is related to event(s) 
during active service, or (3) is related to some 
other etiologic cause?

3.  The RO should also schedule the veteran for 
orthopedic examination for the purpose of 
determining the nature and severity of his left 
shoulder disability.  The claims folder and a copy 
of this remand must be made available to the 
examiner prior to the examination for review.  
After physically evaluating the veteran, the 
medical examiner should address the following 
questions, to the best of his/her medical 
knowledge:
a) What are the veteran's range of motion 
findings for the left shoulder disability;
b) Does the veteran have pain, pain on use, 
weakness, incoordination, or excess fatigability 
of the left shoulder joint?  If feasible the 
examiner should portray any additional functional 
limitation of the left shoulder due to these 
factors in terms of degrees of additional loss of 
motion.  If not feasible, this should be stated 
for the record together with the rationale.  If 
the veteran does not have pain or any of the other 
factors, that fact should be noted in the file; 
and 
		c) Does the veteran have any impairment of the 
humerus with episodes of dislocation at the 
scapulohumeral joint and/or impairment of the 
clavicle or scapula?

4.  Following completion of the foregoing, the RO 
should readjudicate the claims on appeal.  If any 
benefit sought on appeal remains denied, the 
veteran and his representative should be provided 
a supplemental statement of the case (SSOC).  The 
appellant and his representative should be allowed 
an appropriate period of time for response

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


